Title: James Lovell to Abigail Adams, 21 March 1778
From: Lovell, James
To: Adams, Abigail


     
      Dear Ma’am
      York Town 21st. of March 1777 i.e. 1778
     
     I am to thank you, in my own name, and on the public account, for that exercise of laudable patriotic prudence, which you have modestly termed the “Freedom” of inclosing to me Mr. McCreary’s letter to your worthy Husband. I read it in Congress, and I think it will be useful to the commercial Committee. The same Gentleman wrote to Mr. Adams in Sepr. some interesting history, of which he gave me a copy, just before he undertook his late vast Sacrifice to his Country’s Wellfare.—I fear I shall have wounded you by carrying your mind back to a day which you ought to strive to forget, by confining your imagination strictly to that of your future reunion: but, your billet under my eye, by developing your character, made my pen mark the expression “vast Sacrifice,” while my heart acknowledged its individual portion of the debt of gratitude, which our Mr. Adams may charge against the Public.
     All the intelligence which we received from France, about the period of Mr. McCreary’s letter, was of the same tenor; our friends in Martinique wrote in like style on Decr. 3d.; but, on the 28th. of that month and the 26th. of January we have an ecclaircisement of the gallic finesse. The most open protection is afforded to our trade, privateers are fitted out, and their prizes not only sold, but a duty of 1 pr. Ct. regularly paid upon their cargoes towards the governmental revenue. The Governor of Antigua has no resource left but impotent threats to the General at St. Pierres of the Resentment that may arise in the breast of his Britannic Majesty, when the affair is properly represented. I suspect that England will more easily draw France in to open War by talking about Reconciliation than by boasting of subduing us by force. Louis thinks the latter impossible: his only fears are about the former.
     I cannot give you any thing agreable from this neighbourhood. I cannot promise you that we shall owe our prosperity to our own spirit and preperations, in any degree comparable to what we shall owe to the Enemy’s embarrassments and the unmerited favour of Providence, but, our hope of the latter is hardly supported in a ballance by the Justice of our Cause, counteracted by the selfish spirit of the Times: Justly may I be turned to the Parable of the Beam and Mote while I beg you to count me among yr. affectionate humb Servants.
    